Perkins, J.
Mary Jane Dill caused a prosecution to be instituted against Robert Duel', for bastardy. Mary had given birth to her child. It was born on September 18, 1858; December 18, 1857, would have been nine months previous. On the trial, the defendant offered to prove that Mary Jane- had had sexual intercourse with another person, in the first-week of November, 1857.
We think the Court rightly rejected the evidence. It is true, experience proves that the period of gestation is almost as variable in individual cases, though within narrow limits, as that of' the length of human life; but the longest *211period we have ever known to be judicially allowed, was 313 days. See the case of The Commonwealth v. Hoover, Lewis’ U. S. Cr. Law, p. 48. In the case at bar, the evidence proposed might have covered a period of 322 days.
JD. S. Major, for the appellant.
Per Curiam. — The judgment is affirmed, with 10'per cent, damages and costs.